Citation Nr: 1612673	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  06-37 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1978 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois. The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2008; a transcript of that hearing is associated with the claims folder. The issue was previously remanded by the Board in May 2008.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that additional development is necessary in order for a decision to be rendered in the case. In the May 2008 remand, the Board instructed the AOJ to make a reasonable effort to obtain outstanding medical records from St. Elizabeth Hospital and South Suburban. The claims folder reflects that the AOJ requested the Veteran submit VA Form 21-4142, Authorization and Consent Release Information, in regard to the Veteran's service connection claim. In the request, VA explained to that the Veteran had 30 days to reply, at which time the AOJ will adjudicate the claim accordingly. Subsequently, in an August 2015 supplemental statement of the case (SSOC), the AOJ continued its denial of the Veteran's claim for entitlement to service connection for asthma. Five days after the AOJ issued the SSOC, VA received a completed VA Form 21-4142 from the Veteran.

While the AOJ did provide the Veteran with 30 days to submit a completed VA Form 21-4142, the Board finds that the Veteran's response, though delayed, prompts VA to a make another reasonable effort to obtain the relevant records necessary to substantiate the claim. 38 C.F.R. § 3.159(c)(1) (2015). 

Additionally, the claims file does not reflect that the Veteran has been provided a VA medical examination or medical opinion in regard to his asthma. VA's duty to assist requires it to provide an adequate medical examination and/or obtain a medical opinion if the evidence is not sufficient to decide the claim. However; in order for the duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent, or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 C.F.R. § 3.159(c)(4)(i). The Board finds that the requirements have been met in order to trigger the VA's duty to assist for the reasons stated below.

The claims folder reflects not only that the Veteran has been diagnosed and treated for asthma, but that it is possible that he experienced symptoms of the condition while on active service. Furthermore, the Veteran contends that the symptoms experienced may be associated with an event, injury, or disease during his active military service.

In this case, without an adequate medical examination and medical opinion in regard the he Veteran's asthma, the Board finds the current evidence to be insufficient to decide the claim. Therefore, a VA medical examination and medical opinion is required by VA's duty to assist the Veteran in developing evidence to substantiate his claim to service connection for asthma.

Accordingly, the case is REMANDED for the following action:

1. Utilizing the completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records and associate them with the claims file.

2. After associating all newly acquired records with the claims file, schedule the Veteran for a VA medical examination in regard to entitlement to service connection for asthma. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran has an asthmatic condition that is related to, or aggravated by, his military service. 

Any opinion should include a complete rationale. The examiner should consider the entire claims file.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




